ON RETURN TO REMAND

BOWEN, Presiding Judge.
This Court remanded this cause to the Marengo Circuit Court with directions that that court specify the reasons for its dismissal of the appellant’s petition for post-conviction relief, 639 So.2d 1388.
In response to that order, the circuit court entered the following order:
“1. Relief is precluded under Rule 32.2(c) and Rule 32.2(a)(4) of the Alabama Rules of Criminal Procedure.
“2. I tried the original case, sentenced the Defendant and read the reporter’s transcript of evidence in the original trial and in the hearing in Jefferson County on the Petition for Post-Conviction Relief. I have personal knowledge of the facts and have refreshed my memory and recollection of them by reading the transcripts and examining the file. The Defendant refused appointed counsel and represented himself. He appealed to the Alabama Court of Criminal Appeals. His conviction was affirmed on October 13, 1987. No action was taken for more than two years.
“The Defendant was sentenced to 10 years imprisonment in the penitentiary *1391and ordered to pay $3,000.00 restitution. He was placed in the SIR [Supervised Intensive Restitution] program after serving approximately 120 days. While in the SIR program, he failed to pay restitution; however, he was granted parole. I hope his parole has been revoked.
“The petition was denied for the above reasons.'
The judgment of the circuit court is affirmed.
OPINION EXTENDED; AFFIRMED.
All Judges concur.